 



Exhibit 10.6
AGREEMENT
     THIS AGREEMENT, effective as of this day of                     , 200___,
by and between EMS TECHNOLOGIES, INC., a Georgia corporation (the “Company”),
and                                                              (the
“Executive”).
WITNESSETH:
     WHEREAS, the Company wishes to assure both itself and its key employees of
continuity of management and objective judgment in the event of any Change in
Control (as defined below) of the Company and to provide certain other benefits,
and the Executive is a key employee of the Company and an integral part of its
management;
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, the parties hereby agree as follows:
     I. TERM OF AGREEMENT.
     This Agreement shall be effective immediately upon its execution by the
parties hereto. The term of this Agreement shall be for a rolling, three-year
term commencing on the date hereof, and shall be deemed automatically (without
further action by either the Company or the Executive) to extend each day for an
additional day such that the remaining term of the Agreement shall continue to
be three years.
     II. DEFINITIONS.
     1. Board — The Board of Directors of the Company, or its successor.
     2. Cause — The term “Cause” as used herein shall mean: (i) any act that
constitutes, on the part of the Executive, (a) fraud, dishonesty, gross
negligence, or willful misconduct and (b) that directly results in material
injury to the Company, or (ii) the Executive’s conviction of a felony or crime
involving moral turpitude. A termination of the Executive for “Cause” based on
clause (i) of the preceding sentence shall take effect 30 days after the Company
gives written notice of such termination to the Executive specifying the conduct
deemed to qualify as Cause, unless the Executive shall, during such 30-day
period, remedy the events or circumstances constituting Cause to the reasonable
satisfaction of the Company. A termination for Cause based on clause (ii) above
shall take effect immediately upon giving of the termination notice.
     3. Change in Control — The term “Change in Control” as used herein shall
mean the occurrence of one of the following:
(i) the Company consolidates or merges with or into another corporation, or is
otherwise reorganized, if the Company is not the surviving corporation in such
transaction or if after such transaction any other corporation, association or
other person, entity or group or the shareholders thereof own, directly or
indirectly,

 



--------------------------------------------------------------------------------



 



more than 50% of the then-outstanding shares of common stock or more than 50% of
the assets of the Company; or
(ii) more than 35% of the then-outstanding shares of common stock of the Company
are, in a single transaction or in a series of related transactions, sold or
otherwise transferred to or are acquired by any other corporation, association
or other person, entity or group, whether or not any such shareholder or any
shareholders included in such group were shareholders of the Company prior to
the Change in Control; or
(iii) an election, or series of related elections, of members of the Board of
Directors shall occur such that a majority of such members following such
election(s) shall not have been nominated or recommended for election by a
majority of the members of the Board of Directors who were serving immediately
prior to such election(s); or
(iv) the occurrence of any other event or circumstance which is not covered by
(i) through (iii) above which the Board determines affects control of the
Company and constitutes a Change in Control for purposes of this Agreement;
in each such case without the approval prior to the occurrence of such event or
circumstance by the Board of Directors
     4. Disability — The term “Disability” shall mean the Executive’s inability
as a result of physical or mental incapacity to substantially perform his duties
for the Company on a full-time basis for a period of six months.
     5. Excess Severance Payment — The term “Excess Severance Payment” shall
have the same meaning as the term “excess parachute payment” defined in
Section 280G(b) (1) of the Code.
     6. Severance Payment — The term “Severance Payment” shall have the same
meaning as the term “parachute payment” defined in Section 280G(b) (2) of the
Code.
     7. Present Value — The term “Present Value” shall have the same meaning as
provided in Section 280G(d) (4) of the Code.
     8. Reasonable Compensation — The term “Reasonable Compensation” shall have
the same meaning as provided in Section 280G(b) (4) of the Code.
     III. BENEFITS UPON TERMINATION.
     1. Termination Upon Change in Control — If a Change in Control occurs
during the term of this Agreement and the Executive’s employment is terminated
within 24 months thereafter, and such termination is a result of Involuntary
Termination or Voluntary Termination, as defined below, then the benefits
described in Section 2 below shall, subject to Article IV of this Agreement, be
paid or provided to the Executive. The fact that Executive is eligible for
early, normal or delayed retirement under a Company retirement plan at the time
of his termination shall not make him ineligible to receive benefits hereunder.

 



--------------------------------------------------------------------------------



 



(a) Involuntary Termination — For purposes hereof, “Involuntary Termination”
shall mean termination of employment that is involuntary on the part of the
Executive and that occurs for reasons other than Cause, Disability or death.
(b) Voluntary Termination — For purposes hereof, “Voluntary Termination” shall
mean termination of employment that is voluntary on the part of the Executive,
and, in the judgment of the Executive, is due to, and which occurs within six
months of:
(i) the assignment to the Executive of any duties inconsistent with the
Executive’s title and status in effect prior to the Change in Control, a
material increase or decrease in the Executive’s responsibilities at the Company
from those in effect immediately prior to the Change in Control, or an adverse
alteration in the nature or status of such responsibilities (other than any such
alteration to the extent incidental to the fact that the Company may no longer
be a public company);
(ii) a reduction by the Company of the Executive’s base salary from such salary
in effect prior to the Change in Control;
(iii) the relocation of the Company’s principal executive offices to a location
outside the Atlanta, Georgia metropolitan area, or the Company’s requiring the
Executive to be based anywhere other than the Company’s principal executive
offices, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations prior
to the Change in Control;
(iv) the failure by the Company, without the Executive’s consent, to pay to the
Executive any portion of the Executive’s then-current compensation (including
base salary and annual bonus), or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, in each case within seven days of the date such compensation is
due;
(v) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control,
which is material to the Executive’s total compensation, including but not
limited to the Company’s annual bonus plan, stock option plan, or any similar or
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation in such plan (or in such substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of the Executive’s participation relative to
other participants, as existed immediately prior to the Change in Control; or

 



--------------------------------------------------------------------------------



 



(vi) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s life insurance, medical, health and accident or disability plans
in which the Executive was participating immediately prior to the Change in
Control, or the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or would deprive the Executive
of any material fringe benefit otherwise enjoyed by the Executive immediately
prior to the Change in Control.
A termination shall not be considered voluntary within the meaning of this
Agreement if such termination is the result of Cause, Disability or death of the
Executive. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act relating to
Voluntary Termination hereunder.
     2. Benefits to be Provided — If the Executive becomes eligible for benefits
under Section 1 above, the Company shall pay or provide to the Executive the
compensation and benefits set forth in this Section 2.
(a) Salary — The Executive will continue to receive his current salary (subject
to withholding of all applicable taxes and any amounts referred to in Section
2(b) below) for a period of 36 months from his date of termination in the same
manner as it was being paid as of the date of termination; provided, however,
that the salary payments provided for hereunder shall be paid in a single lump
sum payment, to be paid not later than 30 days after his termination of
employment; provided, further, that the amount of such lump sum payment shall be
determined by taking the salary payments to be made and discounting them to
their Present Value on the date the Executive’s employment is terminated. For
purposes hereof, the Executive’s “current salary” shall be the highest rate in
effect during the six-month period prior to the Executive’s termination.
(b) Health and Life Insurance Coverage — The health and life insurance benefits
coverage (including any executive medical plan or split dollar insurance plan)
provided to the Executive at his date of termination (or within six months prior
to such date of termination), shall be provided by the Company at its expense at
the same level and in the same manner as if his employment had not terminated
(and, if applicable, such coverage had not been terminated or modified within
six months prior to such date of termination), but subject to the customary
changes in such coverages if the Executive reaches age 65 or has similar changes
in personal or family circumstances, beginning on the date of such termination
and ending on the date 12 months from the date of such termination. Any
additional coverages the Executive had at termination, including dependent
coverage, will also be continued for such period on the same terms, to the
extent permitted by the applicable policies or contracts. Any costs the
Executive was paying for such coverages at the time of termination shall be paid
by the Executive by separate check payable to the Company each month in advance.
If the terms of any benefit plan referred to in this Section do not permit
continued participation by the Executive, then the Company will arrange for
other coverage at its expense providing substantially similar benefits. The
coverages provided for in this Section shall be applied against and reduce the
period for which

 



--------------------------------------------------------------------------------



 



COBRA will be provided, and may at the Company’s election be provided as COBRA
coverage, subject to payment by the Company to the Executive of additional
compensation equal to the excess of the COBRA premium over the costs otherwise
payable by the Executive as provided above, in each case as in effect from time
to time, plus an additional amount as necessary to reimburse the Executive for
additional taxes payable on both such additional compensation and such
additional amount at a combined tax rate of 45%.
(c) Stock Options — As of the Executive’s date of termination, all outstanding
stock options granted to the Executive under any stock option plan or program
maintained by the Company shall become 100% vested and immediately exercisable,
and shall thereafter remain exercisable until the expiration dates otherwise in
effect had the Executive remained continuously employed by the Company.
(d) Effect of Death — In the event of the Executive’s death after he becomes
entitled to benefits hereunder, the benefits shall be continued to his spouse
for the remainder of the applicable 36 or 12-month period. If the Executive is
not married, the benefits shall cease on his date of death.
     IV. LIMITATION OF BENEFITS.
     1. Limitation of Amount — Notwithstanding anything in this Agreement to the
contrary, if any of the compensation or benefits payable, or to be provided, to
the Executive by the Company under this Agreement are treated as Excess
Severance Payments (whether alone or in conjunction with payments or benefits
outside of this Agreement), the compensation and benefits provided under this
Agreement shall be modified or reduced in the manner provided in Section 2 below
to the extent necessary so that the compensation and benefits payable or to be
provided to the Executive under this Agreement that are treated as Severance
Payments, as well as any compensation or benefits provided outside of this
Agreement that are so treated, shall not cause the Company to have paid an
Excess Severance Payment. In computing such amount, the parties shall take into
account all provisions of Code Section 280G, and the regulations thereunder,
including making appropriate adjustments to such calculation for amounts
established to be Reasonable Compensation. The determinations under this
Section IV.1 with regard to Excess Severance Payments shall be made by an
independent accounting firm selected by the Company and the Executive, which
shall provide detailed supporting calculations to the parties.
     2. Modification of Amount — In the event that the amount of any Severance
Payments which would be payable to or for the benefit of the Executive under
this Agreement must be modified or reduced to comply with this Article, the
Executive shall direct which Severance Payments are to be modified or reduced;
provided, however, that no increase in the amount of any payment shall be made
without the consent of the Company.
     3. Avoidance of Penalty Taxes — This Article shall be interpreted so as to
avoid the imposition of excise taxes on the Executive under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to
Section 280G(a) of the Code with respect to amounts payable under this
Agreement. In connection with any Internal Revenue Service examination, audit or
other inquiry, the Company and the Executive agree to take action

 



--------------------------------------------------------------------------------



 



to provide, and to cooperate in providing, evidence to the Internal Revenue
Service that the compensation and benefits provided under this Agreement do not
result in the payment of Excess Severance Payments.
     4. Additional Limitation — In addition to the limits otherwise provided in
this Article, to the extent permitted by law the Executive may in his sole
discretion elect to reduce (or change the timing of) any payments he may be
eligible to receive under this Agreement to prevent the imposition of excise
taxes on the Executive under Section 4999 of the Code or to otherwise reduce or
delay liability for taxes owed under the Code.
     V. MISCELLANEOUS.
     1. Notices — Any notice to a party required or permitted to be given
hereunder shall be in writing and shall be deemed given when delivered and shall
be hand delivered, sent by facsimile transmission with request for confirmation
of receipt, or mailed registered or certified mail (return receipt requested),
to such party at such party’s address as specified below, or at such other
address as such party shall specify by notice to the other.

         
 
  If to the Company:   EMS Technologies, Inc.
 
      660 Engineering Dr.
 
      Norcross, GA 30092
 
      Attention: General Counsel

     If to the Executive, to his last address provided to the Company by the
Executive, and if none as otherwise shown on the records of the Company.
     2. Assignment — This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective executors, administrators,
heirs, personal representatives and successors, but, except as hereinafter
provided, neither this Agreement nor any right hereunder may be assigned or
transferred by either party thereto, or by any beneficiary or any other person,
nor be subject to alienation, anticipation, sale, pledge, encumbrance,
execution, levy or other legal process of any kind against the Executive, his
beneficiary or any other person. Notwithstanding the foregoing, any person or
business entity succeeding to substantially all of the business of the Company
by purchase, merger, consolidation, sale of assets or otherwise, shall be bound
by and shall adopt and assume this Agreement and the Company shall obtain the
assumption of this Agreement by such successor. Failure by the Company to obtain
such assumption and agreement prior to the effective date of any such succession
shall be a breach of this Agreement and shall entitle Executive to the same
compensation and benefits upon Involuntary Termination or Voluntary Termination
as if a Change in Control had occurred.
     3. No Obligation to Fund — The agreement of the Company (or its successor)
to make payments to the Executive hereunder shall represent solely the unsecured
obligation of the Company (and its successor), except to the extent the Company
(or its successor) in its sole discretion elects in whole or in part to fund its
obligations under this Agreement pursuant to a trust arrangement or otherwise.

 



--------------------------------------------------------------------------------



 



     4. Applicable Law — This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia.
     5. Arbitration of Disputes; Expenses — All claims by the Executive for
compensation and benefits under this Agreement shall be directed to and
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing within 20 days following the submission of such claim, and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Atlanta, Georgia, in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. The arbitration award shall be
final and binding upon the parties, and judgment upon the award may be entered
on the arbitrator’s award in any court having jurisdiction. Any arbitration
award in favor of the Executive, in whole or in part, shall include interest, at
the rate of 10% per annum, on the amount awarded from the date it was due for
payment as provided in this Agreement. In the event the Executive incurs legal
fees and other expenses in seeking to obtain or enforce any rights or benefits
provided by this Agreement and is successful, in whole or in part, in obtaining
or enforcing any such rights or benefits through settlement, arbitration or
otherwise, the Company shall promptly pay, and any arbitration award shall
include, the Executive’s reasonable legal fees and expenses incurred in
enforcing this Agreement and the Executive’s share of the fees of the
arbitrator. Except to the extent provided in the preceding sentence, each party
shall pay its own legal fees and other expenses associated with any dispute,
provided, that the fee for the arbitrator shall be shared equally.
     6. Amendment — This Agreement may only be amended by a written instrument
signed by the parties hereto, which makes specific reference to this Agreement.
     7. Severability — If any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.
     8. Other Benefits — Nothing in this Agreement shall limit or replace the
compensation or benefits payable to the Executive, or otherwise adversely affect
the Executive’s rights, under any other benefit plan, program or agreement to
which the Executive is a party.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officers and the Executive has hereunder set
his hand, as of the date first above written.

             
 
      EMS TECHNOLOGIES, INC.    
 
           
 
     
 
   
 
      By:    
 
      Title:    
 
           
(Corporate Seal)
           
 
           
Attest:
           
Secretary
           
 
           
 
      EXECUTIVE    
 
           
 
     
 
   

 